                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

RANDY R. LIEBICH,

                  Plaintiff,                          Case No. 19-cv-00242

             v.                                       Hon. Thomas M. Durkin

ILLINOIS DEPARTMENT OF                                Hon. Sunil R. Harjani
CORRECTIONS et al.,


                  Defendants.


                                    NOTICE OF MOTION

       PLEASE TAKE NOTICE that on Wednesday, August 7, 2019 at 9:00 a.m. or as soon

thereafter as counsel may be heard, counsel shall appear before the Honorable Thomas M.

Durkin in courtroom 1441 at the United States Courthouse for the Northern District of Illinois,

219 South Dearborn Street Chicago, Illinois 60604, and then and there present the attached Joint

Motion to Extend Deadline to Serve Written Discovery.

Dated: August 1, 2019                               Respectfully submitted,

                                                    RANDY LIEBICH

                                                    By: s/ Alison R. Leff _________
                                                         One of His Attorneys

                                                    Jon Loevy
                                                    Arthur Loevy
                                                    Alison R. Leff
                                                    LOEVY & LOEVY
                                                    311 N. Aberdeen, Third Floor
                                                    Chicago, IL 60607
                                                    (312) 243-5900
                                                    alison@loevy.com
                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 1, 2019, I caused the foregoing document to be

electronically filed, which will send a Notice of Electronic Filing to all counsel of record.

                                                              s/ Alison R. Leff




                                                  2
